Citation Nr: 1447051	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-11 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151, including for chronic renal dysfunction due to Allopurinol toxicity and poorly treated previous infections.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1953 to November 1955.  He died in December 2009.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

The appellant testified before a Decision Review Officer (DRO) in January 2013.  A transcript is of record.

The Board has reviewed the physical and Virtual VA claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant in this case contends that the Veteran's renal failure, anemia, and a blood disorder that ultimately led to the Veteran's death were caused by in-service viral pneumonia in conjunction with exposure to metals in the engineering supply depot and/or exposure to coal and metal/mineral pollutants in the air from heavy metal machinery and nearby coal mines.  

VA made efforts to obtain relevant evidence from the National Personnel Records Center (NPRC)-the RO made a request using Code "M05" in June 2011.  In accordance with the VA Adjudication Procedure Manual (Manual), M21-1 MR, Code "M05" is used when requesting medical and dental records as well as Surgeon General's Office (SGO) records when a veteran's records may be "fire-related."  The Manual also instructs that if no medical or dental records or SGO records exist, a request should be made for sick/morning reports, in three-month increments, using Request Code "O20."  The July 2011 response to the June 2011 "M05" request states that the Veteran's service records were fire-related and that no medical or dental or SGO records were found.  Sick/morning records were not, however, searched, as the response indicates that additional information was required and instructed the RO to provide the additional information in a resubmitted request using Code "M05."   It does not appear from the record that this was ever done. 

Further, it is unclear whether any attempts were made to obtain records from the hospitals in Kaiserslautern or Vogelweh, where the appellant asserts the Veteran was treated for viral pneumonia for one month during his active military service.  See March 2010 Claim, Section XII; April, September, December 2011, and April 2012 Statements; Transcript of Record p. 3.  Inpatient (or "clinical") service hospital records are generally retained by the treating hospital and later forwarded to the NPRC where they are archived by facility rather than by patient.  See Manual, Part III, Subpart iii, ch. 2, subsection B.12.d (indicating that Army hospital records are retired to the NPRC after one year).  The Veteran's records of claimed hospitalization should be requested from the NPRC.

While VA obtained a VA examination in October 2011, the record lacks adequate opinions regarding whether the cause of the Veteran's death was etiologically related to in-service viral pneumonia or in-service exposure to coal dust or deposits or heavy machinery metals.  The appellant is competent to report factual matters of which she had first-hand knowledge while she was in Germany with the Veteran; however, the October 2011 VA examiner was not asked to address any relationships between his disabilities at the time of his death and any in-service treatment or exposures.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  While private physician Dr. Covit opined that it could not be ascertained whether there was any etiological relationship between the Veteran's renal disease and any in-service viral pneumonia, no rationale or explanation was provided.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Dr. Covit also opined that the possibility exists that remote exposure to chemicals may result in later manifestation of renal disease; however, it is unclear whether Dr. Covit believed such a relationship was at least as likely as not, as Dr. Covit also stated that there was no clear-cut evidence of such an etiological relationship in general.  See August 2010 Dr. Covit Opinion.  

The record also lacks an adequate opinion regarding the issue of DIC under 38 U.S.C.A. § 1151; therefore, further inquiry is warranted.

Finally, the Veteran's December 2009 death certificate indicates that an autopsy was performed, but the record does not appear to contain a copy of the December 2009 autopsy report.  See December 2009 Death Certificate (indicating that the autopsy report was not used to complete the death certificate).

Accordingly, the case is REMANDED for the following action:

1. Provide the information requested in the July 2011 response to the June 2011 PIES Request to the NPRC, resubmitted as a request under either Code M05 or another appropriate code, such as O20, for any sick/morning reports.  In addition, request from the NPRC records of the Veteran's hospitalization for viral pneumonia in Kaiserslautern or Vogelweh using the appropriate Request Code.  If no records are obtained, please provide and associate with the record a memorandum of unavailability documenting the attempts to secure the Veteran's service records from alternate sources.

2. Obtain the autopsy report referenced in the Veteran's December 2009 death certificate.  

3. AFTER receiving either records or negative responses regarding the availability of the records listed in paragraphs one and two, obtain an addendum opinion from the October 2011 VA examiner or, if unavailable, from another VA examiner, to determine the nature and etiology of the immediate and underlying causes of the Veteran's death as well as entitlement to DIC under 38 U.S.C.A. § 1151.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record.  

The examiner MUST review the claims file and provide an opinion, based on the record, regarding: 

a) whether it is at least as likely as not (a 50 percent or greater probability) that the disabilities that caused the Veteran's December 2009 death had their onset during or are otherwise etiologically related to his active service, including any hospitalization for viral pneumonia and any exposure to coal dust or deposits or heavy machinery metal.   

If the answer to (a) is no, the examiner MUST provide an opinion, based on the record, regarding:

b) whether it is at least as likely as not (a 50 percent or greater probability) any service-related disabilities contributed substantially or materially to his death, combined to cause his death, or aided or lent assistance to the production of his death.

The examiner MUST comment on:

i) Dr. Covit's August 2010 opinion that it could not be ascertained whether there was any etiological relationship between the Veteran's renal disease and any in-service viral pneumonia;
ii) Dr. Covit's August 2010 opinion that the possibility exists that remote exposure to chemicals may result in later manifestation of renal disease, though no clear-cut evidence was found.  

Regarding the Veteran's VA care, the examiner MUST provide an opinion regarding:

c) whether there was carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in furnishing hospital care or medical treatment of the Veteran's gout prior to his death in 2009.  

d) whether the Veteran's death, or the continuance or natural progress of the cause of his death, was (1) proximately (i.e., directly) caused by any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault (including any failure to timely diagnose and properly treat the cause of death) on VA's part in furnishing medical care prior to his death in December 2009; and (2) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (3) proximately (i.e., directly) caused by an event not reasonably foreseeable (i.e., a reasonable health care provider would not have considered the event an ordinary risk of the treatment provided, or the risk was not the type that a reasonable health care provider would have disclosed prior to obtaining informed consent).  

The examiner MUST address the appellant's contention, noted in the record, that the Veteran's death and renal dysfunction were due to Allopurinol toxicity and poorly treated infections.

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  Please provide a separate opinion for each disability identified as an immediate and primary or an underlying cause of the Veteran's death.  Each opinion must consider the appellant's lay statements and all pertinent medical history.  If medical literature is used, please provide a citation.  

4. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and her representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the claims should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



